                   EMERY CELLI BRINCKERHOFF ABADY WARD & MAAZEL LLP
RICHARD D. EMERY                                                                                DIANE L. HOUK
ANDREW G. CELLI, JR.                               ATTORNEYS AT LAW
MATTHEW D. BRINCKERHOFF                 600 FIFTH AVENUE AT ROCKEFELLER CENTER               EMMA L. FREEMAN
JONATHAN S. ABADY                                      10TH FLOOR                               DAVID BERMAN
EARL S. WARD                                   NEW YORK, NEW YORK 10020                        HARVEY PRAGER
ILANN M. MAAZEL                                                                               SCOUT KATOVICH
HAL R. LIEBERMAN                                  TEL: (212) 763-5000                       MARISSA BENAVIDES
DANIEL J. KORNSTEIN                               FAX: (212) 763-5001                          NICK BOURLAND
O. ANDREW F. WILSON                               www.ecbawm.com                            ANDREW K. JONDAHL
KATHERINE ROSENFELD                                                                            ANANDA BURRA
DEBRA L. GREENBERGER                                                                              MAX SELVER
ZOE SALZMAN
SAM SHAPIRO




                                                            October 6, 2020

   Via ECF

   Hon. Judge Mary Geiger Lewis
   U.S. District Judge
   901 Richland Street
   Columbia, SC 29201
                   Re: South Carolina Progressive Network Education Fund v. Andino et al., 3:20-
   cv-03503-MGL

   Dear Judge Lewis:

                   This firm, together with Free Speech for People and Burnette Shutt and
   McDaniel, represents Plaintiff South Carolina Progressive Network Education Fund in an
   emergency action before this Court, seeking a preliminary injunction and a temporary restraining
   order against the Executive Director and Commissioners of the South Carolina Election
   Commission to prevent them from immediately enforcing South Carolina’s 30-day voter
   registration cutoff. Plaintiff wishes to bring the Court’s attention to two federal court decisions
   that have been issued since the parties in this case submitted their papers.

                   First, at 11:30pm Eastern, the United States District Court for the District of
   Arizona, in Mi Familia Vota, et al. v. Hobbs, CV-20-01903-PHX-SPL, granted a preliminary
   injunction against the Arizona Secretary of State, enjoining the state “to accept all voter
   registration applications received by 5:00 p.m. on October 23, 2020 and process them in time for
   eligible voters to vote in the November 3, 2020 general election.” The plaintiffs in that case filed
   suit against the Secretary of State on September 30, 2020, alleging that the Arizona voter
   registration deadline was unconstitutional as applied in the context of the COVID-19 pandemic.
   The facts, issues of law, and requested relief in Mi Familia Vota are almost indistinguishable
   from those in the matter before this Court, including on the issue of whether the doctrine
   announced in Purcell v. Gonzalez, 549 U. S. 1 (2006) doctrine is applicable to cases extending
   voter registration deadlines. Plaintiff believes that the Arizona District Court’s judgment is
   persuasive authority in support of its motion before this Court.
EMERY CELLI BRINCKERHOFF ABADY WARD & MAAZEL LLP
Page 2

                Second, the Supreme Court of the United States, shortly after 8pm Eastern on
October 5, stayed the enforcement of the District Court for the District of South Carolina’s
preliminary injunction in Middleton et al. v. Andino et al., No. 3:20-cv-1730 (D.S.C.). The
preliminary injunction in that case had changed South Carolina’s election laws two weeks before
voting was to start by, inter alia, removing the requirement that voters voting absentee have a
witness sign their absentee ballots. The Supreme Court, in an order without opinion, stayed this
change in the election procedures. Justice Kavanaugh, concurring, noted that the injunction had
“altered election rules in the in the period close to an election” in violation of the Purcell
doctrine. As the District of Arizona confirmed in Mi Familia Vota, CV-20-01903-PHX-SPL,
Dkt. 35, at 4-5, and as Plaintiff noted in its proposed reply, unlike in the cases where Purcell is
applicable, “‘the injunction at issue here does not involve any change at all to the actual election
process,’” and thus the Purcell doctrine is not at issue, ECF No. 28-1, at 8 (quoting Feldman v.
Ariz. Sec’y of State’s Office, 843 F.3d 366, 368 (9th Cir. 2016)).

                                                      Sincerely,

                                                      Ananda V. Burra*
                                                      Emery Celli Brinckerhoff Abady Ward &
                                                      Maazel LLP
                                                      * pro hac vice granted

                                                      s/ Jack E. Cohoon
                                                      Jack E. Cohoon (Fed. ID No. 9995)
                                                      Burnette Shutt and McDaniel PA


Encl.:
   (1) Mi Familia Vota, et al. v. Hobbs, Case No. CV-20-01903-PHX-SPL, Dkt. No. 35 (D.
       Ariz. Oct. 5, 2020).
   (2) Middleton, et al. v. Andino, at al., 592 U. S. ____ (2020).

c.     All counsel of record (via ECF)
